DANAHY, Judge.
The appellant challenges (1) the denial of his motion to suppress evidence against him and (2) his sentences for both trafficking in cocaine and possession of cocaine based upon the same amount of cocaine found in the appellant’s possession. We find no error in the denial of the appellant’s motion to suppress and affirm as to that issue.
However, we agree with the appellant that it was improper to sentence him for both trafficking in cocaine and possession of cocaine under the circumstances of this case. Carawan v. State, 515 So.2d 161 (Fla.1987). Parenthetically, we note that the appellant’s offense occurred in 1987 so that section 775.021, Florida Statutes (Supp.1988), does not apply.
The appellant asserts that his guidelines recommended sentencing range will drop one cell if the possession of cocaine is removed from the scoresheet as an additional offense at conviction. Accordingly, we reverse the conviction and sentence for possession of cocaine and the sentence for trafficking in cocaine, and we remand for resentencing on the trafficking charge.
Affirmed in part, reversed in part, and remanded for resentencing.
SCHEB, A.C.J., and THREADGILL, J., concur.